Wood, J. The coui’t below found “that on or about the 1st day of May, 1882, Amanda Youngblood * * gave to defendant, F. F. Youngblood, the fund sued for, to-wit, $1,600, for the plaintiffs, to be held by him for them for and during the term of her natural life, and to be paid over to plaintiffs in equal proportions at her death, she reserving the interest for her life for the support and maintenance of herself and plaintiffs; the said F. F. Youngblood to loan and invest the same to best advantage, and pay the interest over to her annually.” After a careful consideration of the evidence set forth in the transcript, we have reached the conclusion that the chancellor’s findings on the facts are correct. Certainly, it cannot be said that they are clearly against the preponderance of the evidence. This being true, the following principle of law is applicable: “The delivery of property to a third person as trustee for the donee, and not as the agent of the donor, where the latter relinquishes all dominion of the property to the trustee for the purposes of the trust, is a sufficient delivery to complete the gift, which in such ease is not revoked by the subsequent death of the donor before the property has been actually delivered to the donee. And the validity of the gift is not affected by the fact that the trustee is not to deliver the property to the donee until after the donor’s death.” 14 Am. & Eng. Enc. Law (2d Ed.), 1026, and authorities cited in note, — especially Green v. Tulane, 52 N. J. Eq. 169. The doctrine announced in Nolen v. Harden, 43 Ark. 307, applies here. The transaction here shown by the proof constitutes a gift inter vivos. See 1 Crawf. Dig., title, “Gift,” p. 887, for cases showing prerequisites for such gifts. Affirm.